DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 5/18/21.  The amendment and remark, page 5, filed therein has overcome the rejection of double patenting rejection.  Therefore, the double patenting rejection, the 112 -second issues and the drawing objection now have been withdrawn.  Further, the terminal disclaimers have been filed and approved by the office on 5/19/21.
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts do not teach or suggest a robotic surgical system comprising: an instrument driver operatively coupled to an elongate member, the instrumentdriver comprising a motor and a  torque sensor configured togenerate torque data indicative of a strain imparted on the instrument driver;  and a control system operatively coupled to an input device and the instrument driver,wherein the elongate member is controllable by the instrument driverbased on a command generated by the control system in response to the user input and the torque data; in combination with the rest of the claimed limitations as set forth in claim 1.

Claim 11 has not been rejected using prior arts because the prior arts do not teach or suggest a robotic surgical system comprising: an instrument driver operatively coupled to an elongate member, the instrument driver comprising a motor and a  torque sensor configured togenerate torque data; and a control system operatively coupled to an input device and the instrument driver,wherei.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/VI X NGUYEN/Primary Examiner, Art Unit 3771